                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION


JESSIE RADFORD                                                                          PLAINTIFF

       v.                             Civil No. 1:14-cv-1021

DANIEL MOORE;
SHUMEECIE LARK; and
SAM KIRBY                                                                          DEFENDANTS

                                             ORDER

       Before the Court is Plaintiff Jessie Radford’s second Motion to Reopen Case (ECF No. 63)

and a Motion to Appoint Counsel. (ECF No. 64). Defendants have filed a response in opposition

to the Motion to Reopen. (ECF No. 66). The Court finds these matters ripe for consideration.

                                       I. BACKGROUND

       Plaintiff, representing himself, filed this 42 U.S.C. § 1983 action on April 3, 2014. (ECF

No. 1). On December 8, 2016, the case was referred to the Honorable Barry A. Bryant, United

Magistrate Judge, for a mandatory settlement conference.          (ECF No. 44).      The settlement

conference was held on March 1, 2017. On April 2, 2017, Plaintiff signed a General Release of

All Claims and Settlement Agreement settling the case against all Defendants in exchange for the

total sum of two thousand dollars ($2,000.00). (ECF No. 59-1). Plaintiff requested that the

settlement funds be disbursed as follows: (1) one thousand eight hundred dollars ($1,800.00)

payable to the order of Betty Radford (Plaintiff’s mother) for the benefit of Jessie Radford; and (2)

two hundred dollars ($200.00) to be sent to Plaintiff through the Arkansas Department of

Correction (“ADC”) Trust Funds Centralized Banking. (ECF No. 59).

       In accordance with Plaintiff’s instructions, Defendants sent a money order to Plaintiff in

the amount of $200.00 and a check in the amount of $1,800.00 to Betty Radford made payable to

                                                 1
“Betty Radford for the Benefit of Jessie Radford.” Ms. Radford called defense counsel and

informed her that she was unable to cash the check because of the way it was made out. A second

check was then issued on or about May 10, 2017, made payable only to Betty Radford. (ECF No.

59-4). Ms. Radford cashed the check on May 18, 2017. 1 (ECF No. 59-4).

         On April 27, 2017, Defendants filed a Motion to Dismiss based on the settlement

agreement between the parties. (ECF No. 56). Plaintiff did not file any response or objection to

this motion. On May 1, 2017, the Court granted Defendants’ motion and stated that it “retains

jurisdiction to vacate this order and to reopen this action upon cause shown that the settlement has

not been completed and further litigation is necessary.” (ECF No. 57). On January 29, 2018,

Plaintiff filed a Motion to Reopen this case. (ECF No. 58). In denying Plaintiff’s motion, the

Court determined that, based on the record, Plaintiff knowingly and voluntarily agreed to settle

this case and release all his claims in exchange for the payment of $2,000.00. The Court also noted

that Plaintiff made no allegation that Defendants failed to fulfill their obligations under the

settlement agreement. (ECF No. 62).

         In his second Motion to Reopen Plaintiff states:

         “In this case a settlement was offered the Judge that was working the settlement
         stated to me if I didn’t take the settlement or make a settlement I wouldn’t get
         nothing and the settlement also would be reasonable to avoid the cost of court set
         up for trial. Those words influansed my decision to agree to the $2000 settlement,
         However I was told that the settlement wasn’t compleat after the Judge order
         Defendant to submit any agreement of settlement in within 30 days of settlement
         Defendands didn’t follow order. Dead line passed. I asked that the money sent to
         my mom Betty Radford and Defendant Attorny agreed. I didn’t know that because
         my mom wasn’t a part of the litigation that I wasn’t able to send it to her or bring
         her into this case because legaly she wasn’t a part of the and the Due procees ment
         wasn’t compleat I would like to reopen the case and send it to trial I was denyed in

1
 After the parties agreed to the terms of the settlement but prior to the funds being disbursed, an individual identifying
herself as Betty Radford began calling defense counsel stating that the settlement amount was not enough and that the
funds should be sent to her. Ms. Radford has never been a party to this litigation. Defense counsel spoke with Plaintiff
on April 18, 2018, via telephone, and Plaintiff confirmed he still agreed to settle the case for $2,000.00 and wanted
$200.00 deposited into his ADC account and the remainder of the funds given to his mother.

                                                            2
         the Us. Courts so now Im asking of your help to appeal this case . . . please
         settlement Not Compleat.”

(ECF No. 63). Plaintiff also asks that counsel be appointed to represent him. (ECF No. 64).

Defendants assert that nothing has changed since the Court denied Plaintiff’s first motion to reopen

this case, and thus Defendants incorporate by reference their previous response in opposition to

reopening the case.

                                                 II. DISCUSSION

         A. Motion to Appoint Counsel (ECF No. 64)

         The Court will first address Plaintiff’s request for counsel. A civil litigant does not have a

constitutional or statutory right to appointed counsel in a civil action. 28 U.S.C. 1915(e)(1).

Plaintiff has effectively represented himself in this matter by participating in discovery and

responding to various motions, including successfully defending a motion for summary judgment.

Almost two years have passes since this case was dismissed. Thus, the Court finds that Plaintiff

will not benefit from assistance of counsel at this time. Accordingly, Plaintiff’s Motion to Appoint

Counsel (ECF No. 64) is DENIED.

         B. Motion to Reopen Case (ECF No. 63)

         As noted previously, the instant motion is Plaintiff’s second request to reopen this case and

set aside the settlement agreement that he verbally agreed to at the settlement conference and later

signed into writing. Plaintiff now claims for the first time that he accepted the settlement because

Judge Bryant told him he would “get nothing” if he went to trial. Plaintiff further claims that

Defendants “didn’t follow orders” to “submit any agreement of settlement in within 30 days of

settlement.” 2 (ECF No. 63).


2
 This seems to be a reference to the Court’s order dismissing this case which states in part, “IT IS ORDERED that if
any party desires that the terms of settlement be a part of the record, those terms should be reduced to writing and filed
with the court within thirty (30) days of the entry of this Judgment.” (ECF No. 57)

                                                            3
        A district court possesses the inherent power to enforce a settlement agreement in a case

pending on the court’s docket. Barry v. Barry, 172 F.3d 1011, 1013 (8th Cir. 1999). The

settlement of cases and controversies is strongly favored by public policy since settlement of cases

helps to relieve the court calendar of congestion and speeds the process of justice. Southern Farm

Bureau Life Insurance Company v. Burney, 590 F. Supp. 106, 1020 (E.D. Ark. 1984). Settlement

contracts, absent fraud or a genuine mutual mistake of fact, should be upheld. Id. “A settlement

agreement is essentially a contract, subject to contractual rules of interpretation and enforcement.”

Sheng v. Starkey Labs., Inc., 53 F.3d 192, 194 (8th Cir. 1995). To constitute a full and enforceable

settlement, there must be such a definite offer and acceptance that it can be said there has been a

“meeting of the minds” on the material terms of the agreement. Id.

        Neither of Plaintiff’s arguments to set aside the settlement in this case are persuasive. First,

any statements made by Judge Bryant during the settlement conference were only

recommendations that the Plaintiff was free to accept or reject. Second, Plaintiff’s claim that

Defendants “didn’t follow orders” is not supported by the record.

        One month after the settlement conference Plaintiff signed the settlement and release

agreement. Plaintiff then gave instructions to Defendants as to how he wanted the settlement funds

disbursed and those instructions were followed. The $1,800 check was cashed by Plaintiff’s

mother and the remaining $200 was deposited into Plaintiff’s ADC account. The Court entered

an Order dismissing the case because the parties had settled all claims. ECF No. 57. The Order

stated that, if any party desired that the terms of settlement be a part of the record, the party should

file the terms of settlement within thirty (30) days. It appears that Plaintiff is interpreting this

language to mean that Defendants were ordered to file the terms of the settlement with the Court

by a certain date. Because Defendants did not do so, Plaintiff asserts that the settlement is



                                                   4
incomplete. Plaintiff’s interpretation of the Court’s Order (ECF No. 57) is incorrect. The Order

does not require Defendants to file the terms of settlement with the Court; instead, the Order allows

either party to file the terms of settlement if either party so desires.

        The Court finds that there is no evidence of fraud or mistake of fact in this case. Plaintiff’s

dissatisfaction with the settlement after the fact does not constitute a reason to reopen this case and

set the settlement aside.

                                        III. CONCLUSION

        For the reasons set forth above, the Court finds that Plaintiff’s Motion to Reopen (ECF No.

63) should be and hereby is DENIED.

        IT IS SO ORDERED, this 3rd day of April, 2019.


                                                        /s/ Susan O. Hickey
                                                        Susan O. Hickey
                                                        Chief United States District Judge




                                                   5
